Citation Nr: 0026454	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  00-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a recurrent 
left shoulder dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 12 to June 27, 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of a recurrent left shoulder 
dislocation.  The veteran perfected a timely appeal of this 
determination to the Board.


REMAND

In his June 2000 Substantive Appeal, the veteran requested an 
opportunity to present sworn testimony before a traveling 
Member of the Board of Veterans' Appeals.  Accordingly, as an 
appellant is entitled to a hearing if one is requested, 38 
C.F.R. § 20.700(a) (1999), further development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans, Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

